DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/21 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to a method which would fall into a statutory category of invention. However, the claim recites steps for obtaining a log, generating a plurality change points, generating statistics for intervals, and categorizing these intervals. Under step 2a prong one these are taken to be examples of a mental process, as they are forms of categorization, or mathematical concepts, as they recite statistical analysis which is math. Under step 2a prong two the claims are not considered to be an 
Dependent claims 2-7 and 15 fail to incorporate any limitations amounting to significantly more than the abstract idea of claim 1, as they simply introduce more details of the analysis and are therefore abstract themselves.
Claim 8 is directed to a system which would fall into a statutory category of invention. However, the claim recites generic computing elements to perform steps of obtaining a log, generating a plurality change points, generating statistics for intervals, and categorizing these intervals and storing data. Under step 2a prong one these are taken to be examples of a mental process, as they are forms of categorization, or mathematical concepts, as they recite statistical analysis which is math. Under step 2a prong two the claims are not considered to be an integration into a practical application as the no application, is included in the claim. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2b because the use of generic computing elements to perform an abstract idea has long been determined to not be significantly more than the abstract idea itself. 
Dependent claims 9-14 fail to incorporate any limitations amounting to significantly more than the abstract idea of claim 8, as they simply introduce more details of the analysis and are therefore abstract themselves. Further the generically claimed “performing” step (see claim 9) is be no more than extra-solution activity.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1 and 8 would be allowable were the above 101 rejections to be resolved because the closest prior art does not disclose or render obvious the combination of generation of an optimal cluster number with the dividing steps. Specifically while Fournier does include pattern recognition in clustering for electrofacies determinations (see col 4 line 50-55), there is not calculation of an optimal cluster number. Therefore there is no teaching of determinations of the categories and intervals using an optimal cluster number as is now required in the claim language.

Response to Arguments
Applicant's arguments filed 2/15/2021 have been fully considered but they are not persuasive. 
Regarding the 101 rejections: Applicant has argued that the claim is a more efficient determination of electrofacies, and that this would be an improvement to the prior art. However, the claim is still taken to be improvement to mathematics. New math is still only math and is therefore still considered to be abstract as described in the rejection above. The Examiner notes that were the generated electrofacies to be utilized in some way then further consideration would be required. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555.  The examiner can normally be reached on M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE E BLOSS/               Primary Examiner, Art Unit 2896